Exhibit 10.1

 

VOTING AND SUPPORT AGREEMENT

 

This VOTING AGREEMENT, dated as of June 19, 2017 (this “Agreement”), is entered
into by and among EQT Corporation, a Pennsylvania corporation (“Parent”) and the
undersigned signatories set forth on the signature pages hereto under the
heading “Company Stockholders” (collectively, the “Company Stockholders”).
Parent and the Company Stockholders are each sometimes referred to herein
individually as a “Party” and collectively as the “Parties.”

 

W I T N E S S E T H:

 

WHEREAS, each of the Company Stockholders are the beneficial or record owners,
and have either sole voting power or shared voting power with other Company
Stockholders over, such number of shares of common stock, par value $0.01 per
share, of the Company (the “Company Common Stock”) as is indicated opposite each
such Company Stockholder’s name on Schedule A attached hereto;

 

WHEREAS, concurrently with the execution and delivery of this Agreement, Parent,
Eagle Merger Sub I, Inc., a Delaware corporation and indirect wholly-owned
subsidiary of Parent (“Merger Sub”) and Rice Energy Inc., a Delaware corporation
(the “Company”) are entering into an Agreement and Plan of Merger (the “Merger
Agreement”), that provides, among other things, for the merger of Merger Sub
with and into the Company, with the Company being the surviving corporation of
the Merger, upon the terms and subject to the conditions set forth in the Merger
Agreement (the “Merger”);

 

WHEREAS, as a condition and an inducement to Parent’s willingness to enter into
the Merger Agreement, Parent has required that the Company Stockholders agree,
and the Company Stockholders have agreed to, enter into this Agreement with
respect to all Company Common Stock that the Company Stockholders Beneficially
Own, or own of record; and

 

WHEREAS, Parent desires that the Company Stockholders agree, and the Company
Stockholders are willing to agree, subject to the limitations herein, not to
Transfer (as defined below) any of their Subject Securities (as defined below),
and to vote their Subject Securities in a manner so as to facilitate
consummation of the Merger.

 

NOW, THEREFORE, in consideration of the foregoing and the respective
representations, warranties, covenants and agreements set forth below and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Parties, intending to be legally bound, do hereby agree
as follows:

 

1.              Definitions.  Capitalized terms used but not otherwise defined
herein shall have the respective meanings ascribed to such terms in the Merger
Agreement.  When used in this Agreement, the following terms in all of their
tenses, cases and correlative forms shall have the meanings assigned to them in
this Section 1 or elsewhere in this Agreement.

 

“Beneficially Own” or “Beneficial Ownership” has the meaning assigned to such
term in Rule 13d-3 under the Exchange Act, and a Person’s beneficial ownership
of securities shall be calculated in accordance with the provisions of such
Rule (in each case, irrespective of whether

 

--------------------------------------------------------------------------------


 

or not such Rule is actually applicable in such circumstance).  For the
avoidance of doubt, Beneficially Own and Beneficial Ownership shall also include
record ownership of securities.

 

“Beneficial Owners” shall mean Persons who Beneficially Own the referenced
securities.

 

“Distribution Date” shall mean September 28, 2017.

 

“Expiration Time” shall mean the earliest to occur of (a) Effective Time,
(b) such date and time as the Merger Agreement shall be terminated pursuant to
Article VIII thereof or (c) the termination of this Agreement by mutual written
consent of the Parties.

 

“Holdings LLC” shall mean Rice Energy Holdings LLC.

 

“Holdings LLC Agreement” shall mean that certain Amended and Restated Limited
Liability Company Agreement of Holdings LLC, dated as of January 29, 2014.

 

“Permitted Transfer” shall mean, in each case, with respect to each Company
Stockholder, so long as (a) such Transfer is in accordance with applicable Law
and (b) such Company Stockholder is, and at all times has been, in compliance
with this Agreement, any Transfer of Subject Securities by the Company
Stockholder to another Company Stockholder or to an Affiliate of such Company
Stockholder, so long as such Affiliate, in connection with, and prior to, such
Transfer, executes a joinder to this Agreement, in form and substance reasonably
acceptable to Parent, pursuant to which such Affiliate agrees to become a party
to this Agreement and be subject to the restrictions and obligations applicable
to such Company Stockholder and otherwise become a party for all purposes of
this Agreement; provided that no such Transfer shall relieve the transferring
Company Stockholder from its obligations under this Agreement, other than with
respect to the Company Common Stock transferred in accordance with the foregoing
provision; provided, further, that Holdings LLC may distribute Subject
Securities on the Distribution Date as required by Section 4.3 of the Holdings
LLC Agreement to its members without the requirement that any members who are
not Company Stockholders or Named Executive Officers (or any of their respective
family members or spouses) or any Affiliate of the foregoing execute a joinder
to this Agreement.

 

“Subject Securities” shall mean, collectively, shares of Company Common Stock
and New Company Common Stock.

 

“Transfer” means (a) any direct or indirect offer, sale, lease, assignment,
encumbrance, loan, pledge, grant of a security interest, hypothecation,
disposition or other transfer (by operation of law or otherwise), either
voluntary or involuntary, or entry into any contract, option or other
arrangement or understanding with respect to any offer, sale, lease, assignment,
encumbrance, loan, pledge, hypothecation, disposition or other transfer (by
operation of law or otherwise), of any capital stock or interest in any capital
stock (or any security convertible or exchangeable into such capital stock),
including in each case through the Transfer of any Person or any interest in any
Person or (b) in respect of any capital stock or interest in any capital stock,
to enter into any swap or any other agreement, transaction or series of
transactions that hedges or transfers, in whole or in part, directly or
indirectly, the economic consequence of ownership of such capital stock or
interest in capital stock, whether any such swap, agreement, transaction or
series of transaction is to be settled by delivery of securities, in cash or
otherwise.  For purposes

 

2

--------------------------------------------------------------------------------


 

of this Agreement, “capital stock” shall include interests in a partnership or
limited liability company.

 

2.              Agreement to Retain Subject Securities.

 

2.1       Transfer and Encumbrance of Subject Securities.  Other than a
Permitted Transfer, hereafter until the Expiration Time, no Company Stockholder
shall, with respect to any Subject Securities Beneficially Owned by such Company
Stockholder, (a) Transfer any such Subject Securities, or (b) deposit any such
Subject Securities into a voting trust or enter into a voting agreement or
arrangement with respect to such Subject Securities or grant any proxy (except
as otherwise provided herein) or power of attorney with respect thereto.

 

2.2       Injunction.  Notwithstanding anything to the contrary in this
Agreement, if at any time following the date hereof and prior to the Expiration
Time a Governmental Entity of competent jurisdiction enters an order
restraining, enjoining or otherwise prohibiting the Company Stockholders or
their Affiliates from (a) consummating the transactions contemplated by the
Merger Agreement or (b) taking any action pursuant to Section 3 or Section 4,
then (i) the obligations of each Company Stockholder set forth in Section 3 and
the irrevocable proxy and power of attorney in Section 4 shall be of no force
and effect for so long as such order is in effect and, in the case of
clause (b), solely to the extent such order restrains, enjoins or otherwise
prohibits such Company Stockholder from taking any such action, and (ii) each
Company Stockholder shall cause the Subject Securities to not be represented in
person or by proxy at any meeting at which a vote of such Company Stockholder on
the Merger is requested. Notwithstanding anything to the contrary in this
Section 2.2, the restrictions set forth in Section 2.1 shall continue to apply
with respect to the Subject Securities until the Expiration Time.

 

2.3       Additional Purchases; Adjustments.  Each Company Stockholder agrees
that any shares of Company Common Stock and any other shares of capital stock or
other equity that such Company Stockholder purchases or otherwise acquires or
with respect to which such Company Stockholder otherwise acquires voting power
after the execution of this Agreement and prior to the Expiration Time (the “New
Company Common Stock”) shall be subject to the terms and conditions of this
Agreement to the same extent as if they constituted the Company Common Stock,
and such Company Stockholder shall promptly notify Parent of the existence of
any New Company Common Stock.  In the event of any stock split, stock dividend,
merger, reorganization, recapitalization, reclassification, combination,
exchange of shares or the like of the capital stock of the Company affecting the
Subject Securities, the terms of this Agreement shall apply to the resulting
securities.

 

2.4       Unpermitted Transfers; Involuntary Transfers.  Any Transfer or
attempted Transfer of any Subject Securities in violation of this Section 2
shall, to the fullest extent permitted by Law, be null and void ab initio.  If
any involuntary Transfer of any of such Company Stockholder’s Subject Securities
shall occur, the transferee (which term, as used herein, shall include any and
all transferees and subsequent transferees of the initial transferee) shall take
and hold such Subject Securities subject to all of the restrictions, liabilities
and rights under this Agreement, which shall continue in full force and effect
until valid termination of this Agreement.

 

3

--------------------------------------------------------------------------------


 

2.5                               Transfers by Holdings LLC.  Holdings LLC will
not take any action that would increase the number of shares that would be
required by Section 4.3 of the Holdings LLC Agreement to be distributed to its
members who are not Company Stockholders or Named Executive Officers (or any of
their respective family members or spouses) or any Affiliate of the foregoing. 
To the extent the Distribution Date occurs prior to the Expiration Time,
Holdings LLC shall provide Parent with a written notice (a) at least five
(5) Business Days in advance of such distribution of the estimated number of
shares of Company Common Stock that will be so distributed to members who are
not Company Stockholders or Named Executive Officers (or any of their respective
family members or spouses) or any Affiliate of the foregoing and (b) within one
Business Day of such distribution confirming the actual number of shares of
Company Common Stock that will be so distributed to members who are not Company
Stockholders or Named Executive Officers (or any of their respective family
members or spouses) or any Affiliate of the foregoing.

 

3.              Agreement to Vote and Approve.  From and after the date hereof
until the Expiration Time, at every meeting of the stockholders of the Company
called with respect to any of the following matters, and at every adjournment or
postponement thereof, and on every action or approval by written consent of the
stockholders of the Company with respect to any of the following matters, each
Company Stockholder shall, and shall cause each holder of record on any
applicable record date to (including via proxy), vote the Subject Securities:
(a) in favor of (i) the approval of the Merger, and (ii) any proposal to adjourn
or postpone such meeting of stockholders of the Company to a later date if there
are not sufficient votes to approve the Merger and (b) against (i) any action or
agreement that would reasonably be expected to result in any condition to the
consummation of the Merger set forth in Article VII of the Merger Agreement not
being fulfilled, (ii) any Company Competing Proposal, (iii) any action which
could reasonably be expected to materially delay, materially postpone or
materially adversely affect the consummation of the transactions contemplated by
the Merger Agreement, including the Merger, or dilute, in any material respect,
the benefit of the transactions contemplated thereby to Parent or to Parent’s
shareholders and (iv) any action which could reasonably be expected to result in
a breach of any representation, warranty, covenant or agreement of the Company
in the Merger Agreement.

 

4.              Irrevocable Proxy.  By execution of this Agreement, each Company
Stockholder hereby appoints and constitutes Parent, until the Expiration Time
(at which time this proxy shall automatically be revoked), with full power of
substitution and resubstitution, as such Company Stockholder’s true and lawful
attorney-in-fact and proxy (which proxy is irrevocable and which appointment is
coupled with an interest, including for purposes of Section 212 of the Delaware
General Corporation Law), to the fullest extent of such Company Stockholder’s
rights with respect to the Subject Securities Beneficially Owned by such Company
Stockholder, to vote such Subject Securities solely with respect to the matters
set forth in Section 3 hereof and each Company Stockholder shall retain the
authority to vote its Subject Securities on all other matters; provided,
however, that the foregoing shall only be effective if such Company Stockholder
fails to be counted as present, to consent or to vote such Company Stockholder’s
Subject Securities, as applicable, in accordance with this Agreement.

 

4

--------------------------------------------------------------------------------


 

5.              Representations and Warranties of the Company Stockholders. 
Each Company Stockholder, on behalf of itself and each other Company
Stockholder, hereby severally, but not jointly, represents and warrants to
Parent as follows:

 

5.1       Due Authority.  Such Company Stockholder has the full power and
authority to make, enter into and carry out the terms of this Agreement and to
grant the irrevocable proxy as set forth in Section 4 hereof.  This Agreement
has been duly and validly executed and delivered by such Company Stockholder and
constitutes a valid and binding agreement of such Company Stockholder
enforceable against it in accordance with its terms.

 

5.2       Ownership of the Company Common Stock.  As of the date hereof, such
Company Stockholder (a) Beneficially Owns the shares of Company Common Stock
indicated on Schedule A hereto opposite such Company Stockholder’s name, free
and clear of any and all Encumbrances, other than those created by this
Agreement or as set forth on Schedule B1, and (b) except as set forth on
Schedule B2, has sole voting power over all of the shares of Company Common
Stock Beneficially Owned by such Company Stockholder.  As of the date hereof,
such Company Stockholder does not Beneficially Own any capital stock or other
securities of the Company other than the shares of Company Common Stock set
forth on Schedule A opposite such Company Stockholder’s name.  As of the date
hereof, such Company Stockholder does not Beneficially Own any rights to
purchase or acquire any shares of capital stock of the Company except as set
forth on Schedule A opposite such Company Stockholder’s name, or as set forth on
Schedule B3.

 

5.3       No Conflict; Consents.

 

(a)         The execution and delivery of this Agreement by such Company
Stockholder does not, and the performance by such Company Stockholder of the
obligations under this Agreement and the compliance by such Company Stockholder
with any provisions hereof do not and will not:  (i) conflict with or violate
any Law applicable to such Company Stockholder, or (ii) result in any breach of
or constitute a default (or an event that with notice or lapse of time or both
would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of, or result in the creation of a
Encumbrance on any of the shares of Company Common Stock Beneficially Owned by
such Company Stockholder pursuant to, any note, bond, mortgage, indenture,
contract, agreement, lease, license, permit, franchise or other instrument or
obligation to which such Company Stockholder is a party or by which such Company
Stockholder is bound.

 

(b)         No consent, approval, order or authorization of, or registration,
declaration or filing with, any Governmental Entity or any other Person, is
required by or with respect to such Company Stockholder in connection with the
execution and delivery of this Agreement or the consummation by such Company
Stockholder of the transactions contemplated hereby.

 

5.4       Absence of Litigation.  There is no Proceeding pending against, or, to
the knowledge of such Company Stockholder, threatened against or affecting, such
Company Stockholder that could reasonably be expected to materially impair or
materially adversely affect the ability of such Company Stockholder to perform
such Company Stockholder’s obligations hereunder or to consummate the
transactions contemplated hereby on a timely basis.

 

5

--------------------------------------------------------------------------------


 

5.5       Ownership of Parent Common Stock.  As of the date hereof, such Company
Stockholder does not Beneficially Own any shares of Parent Common Stock.

 

5.6                               Shares by Holdings LLC.  As of the date of
this Agreement, Holdings LLC owns of record 4,007,041 shares of Company Common
Stock.  Pursuant to Section 4.3 of the Holdings LLC Agreement, Holdings LLC is
required to make a distribution of all of its property and assets on the
Distribution Date.  Assuming that the Distributable Amount Value (as defined in
the Holdings LLC Agreement) of Company Common Stock is $40 per share or less on
the applicable determination date, the maximum number of shares of Company
Common Stock that would be distributed as required by Section 4.3 of the
Holdings LLC Agreement to members of Holdings LLC (who are not Company
Stockholders or Named Executive Officers (or any of their respective family
members or spouses) or any Affiliate of the foregoing) is 2,400,000.

 

6.              Termination.  This Agreement shall terminate and shall have no
further force or effect immediately as of and following the Expiration Time.

 

7.              Notice of Certain Events.  Each Company Stockholder shall notify
Parent in writing promptly of (a) any fact, event or circumstance that would
cause, or reasonably be expected to cause or constitute, a breach in any
material respect of the representations and warranties of each Company
Stockholder under this Agreement and (b) the receipt by each Company Stockholder
of any notice or other communication from any Person alleging that the consent
of such Person is or may be required in connection with this Agreement;
provided, however, that the delivery of any notice pursuant to this Section 7
shall not limit or otherwise affect the remedies available to any party.

 

8.              No Solicitation.  Each Company Stockholder agrees that neither
it nor any of its Affiliates, directors, officers and employees of it, and that
it shall use reasonable best efforts to cause its Representatives not to,
directly or indirectly, (a) initiate, solicit or knowingly encourage or
knowingly facilitate any inquiries, proposals, or offers regarding, or the
making of a Company Competing Proposal, (b)  engage in any discussions or
negotiations with any Person with respect to a Company Competing Proposal or any
indication of interest that would reasonably be expected to lead to a Company
Competing Proposal, (c) furnish any non-public information regarding the Company
or its Subsidiaries, or access to the properties, assets or employees of the
Company or its Subsidiaries, to any Person in connection with or in response to
a Company Competing Proposal, (d) enter into any letter of intent or agreement
in principle, or other agreement providing for a Company Competing Proposal or
(e) resolve, agree or publicly propose to, or permit the Company or any of its
Subsidiaries or any of its or their Representatives to agree or publicly propose
to take any of the actions referred to in clauses (a) — (d).

 

9.              Waiver of Certain Actions.  Each Company Stockholder hereby
agrees not to commence or participate in, and to take all actions necessary to
opt out of any class in any class action with respect to, any claim, derivative
or otherwise, against Parent, the Company or any of their respective
Subsidiaries or successors (a) challenging the validity of, or seeking to enjoin
or delay the operation of, any provision of this Agreement or the Merger
Agreement (including any claim seeking to enjoin or delay the Closing) or
(b) alleging a breach of any duty of the Company Board or Parent Board in
connection with the Merger Agreement, this Agreement or the transactions
contemplated thereby or hereby.

 

6

--------------------------------------------------------------------------------


 

10.       Miscellaneous.

 

10.1                        Severability.  Any term or provision of this
Agreement that is invalid or unenforceable in any situation in any jurisdiction
shall not affect the validity or enforceability of the remaining terms and
provisions of this Agreement or the validity or enforceability of the offending
term or provision in any other situation or in any other jurisdiction. If a
final judgment of a court of competent jurisdiction declares that any term or
provision of this Agreement is invalid or unenforceable, the Parties agree that
the court making such determination shall have the power to limit such term or
provision, to delete specific words or phrases or to replace such term or
provision with a term or provision that is valid and enforceable and that comes
closest to expressing the intention of the invalid or unenforceable term or
provision, and this Agreement shall be valid and enforceable as so modified. In
the event such court does not exercise the power granted to it in the prior
sentence, the Parties agree to replace such invalid or unenforceable term or
provision with a valid and enforceable term or provision that will achieve, to
the extent possible, the economic, business and other purposes of such invalid
or unenforceable term or provision.

 

10.2                        Successors and Assigns.  Neither this Agreement nor
any of the rights, interests or obligations hereunder shall be assigned by any
of the Parties (whether by operation of law or otherwise) without the prior
written consent of the other Party.  Subject to the preceding sentence, this
Agreement will be binding upon, inure to the benefit of and be enforceable by
the Parties and their respective successors and permitted assigns.  Any
purported assignment in violation of this Section 10.2 shall not be deemed to
prevent Parent from engaging in any merger, consolidation or other business
combination transaction.

 

10.3                        Amendments and Modifications.  No provision of this
Agreement may be amended or modified unless such amendment or modification is in
writing and signed by (a) Parent, and (b) each of the Company Stockholders.  No
failure or delay by any Party in exercising any right, power or privilege
hereunder shall operate as a waiver thereof nor shall any single or partial
exercise thereof preclude any other or further exercise thereof or the exercise
of any other right, power or privilege.  The rights and remedies herein provided
shall be cumulative and not exclusive of any rights or remedies provided by
applicable Law.

 

10.4                        Notices.  All notices and other communications
hereunder shall be in writing and shall be deemed given if delivered personally
(notice deemed given upon receipt), transmitted by email or facsimile (notice
deemed given upon confirmation of receipt) or sent by a nationally recognized
overnight courier service, such as Federal Express (notice deemed given upon
receipt of proof of delivery), to the Parties at the following addresses (or at
such other address for a Party as shall be specified by like notice):

 

(a)         if to any of the Company Stockholders, to it at:

 

Rice Energy Inc.

2200 Rice Drive

Canonsburg, Pennsylvania 15317

Attention:

General Counsel

Email:

Will.Jordan@RiceEnergy.com

Fax No.:

832 708-3445

 

7

--------------------------------------------------------------------------------


 

With a copy (which shall not be considered notice) to:

 

Vinson & Elkins L.L.P.

1001 Fannin Street, Suite 2500

Houston, Texas 77002

Attention:

Stephen M. Gill

 

Doug E. McWilliams

Email:

sgill@velaw.com

 

dmcwilliams@velaw.com

Fax No.:

(713) 615-5956

 

 

and

 

Nixon Peabody LLP

100 Summer Street

Boston, Massachusetts 02110

Attention:

Jay D. Rosenbaum

Email:

jrosenbaum@nixonpeadbody.com

Fax No.:

(877) 567-1974

 

(b)         if to Parent, to:

 

EQT Corporation

625 Liberty Avenue, Suite 1700

Pittsburgh, Pennsylvania

Attention:

General Counsel

Email:

lgardner@eqt.com

Fax No.:

412-553-7781

 

 

With a copy (which shall not be considered notice) to:

Wachtell, Lipton, Rosen & Katz

51 West 52nd Street

New York, NY 10019

Phone:

(212) 403-1000

Email:

SACohen@wlrk.com

 

BMRoth@wlrk.com

Fax:

(212) 403-2000

Attention:

Steven A. Cohen

 

Benjamin M. Roth

 

Or to such other address as any Party may have furnished to the other in writing
in accordance herewith, except that notices of change of address shall be
effective upon receipt.

 

10.5                        Governing Law.  This Agreement shall be governed by,
and construed and enforced in accordance with, the laws of the State of
Delaware, without giving effect to any choice of law

 

8

--------------------------------------------------------------------------------


 

provision or rule (whether of the State of Delaware or any other jurisdiction)
that would cause the application of the laws of any other jurisdiction.

 

10.6                        Submission to Jurisdiction.  Each of the Parties
agrees that it shall bring any action or proceeding in respect of any claim
arising under or relating to this Agreement or the transactions contemplated by
this Agreement exclusively in the Court of Chancery of the State of Delaware (or
if such court declines to accept jurisdiction over a particular matter, any
Federal court located within the State of Delaware) (the “Chosen Courts”) and,
solely in connection with such claims, (a) irrevocably submits to the exclusive
jurisdiction of the Chosen Courts, (b) waives any objection to the laying of
venue in any such action or proceeding in the Chosen Courts, (c) waives any
objection that the Chosen Courts are an inconvenient forum or do not have
jurisdiction over any Party and (d) agrees that mailing of process or other
papers in connection with any such action or proceeding in the manner provided
in Section 10.4 or in such other manner as may be permitted by Law shall be
valid and sufficient service thereof.  The consent to jurisdiction set forth in
this Section 10.6 shall not constitute a general consent to service of process
in the State of Delaware and shall have no effect for any purpose except as
provided in this Section 10.6.  The Parties agree that a final judgment in any
such suit, action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by Law.

 

10.7                        Enforcement.  The Parties agree that irreparable
damage, for which monetary damages would not be an adequate remedy, would occur
in the event that any of the provisions of this Agreement were not performed in
accordance with their specific terms or were otherwise breached by the Parties. 
Prior to the termination of this Agreement pursuant to Section 6, it is
accordingly agreed that the Parties shall be entitled to an injunction or
injunctions, or any other appropriate form of specific performance or equitable
relief, to prevent breaches of this Agreement and to enforce specifically the
terms and provisions hereof in any court of competent jurisdiction, in each case
in accordance with this Section 10.7, this being in addition to any other remedy
to which they are entitled under the terms of this Agreement at law or in
equity.

 

10.8                        No Third Party Beneficiaries.  Nothing in this
Agreement express or implied, is intended to or shall confer upon any Person
other than the Parties any right, benefit or remedy of any nature whatsoever
under or by reason of this Agreement.

 

10.9                        WAIVER OF JURY TRIAL.  EACH PARTY ACKNOWLEDGES AND
AGREES THAT ANY CONTROVERSY WHICH MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO
INVOLVE COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE EACH SUCH PARTY HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL
BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS.  EACH PARTY CERTIFIES AND
ACKNOWLEDGES THAT (A) NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY
HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER; (B) SUCH PARTY
UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF THE FOREGOING WAIVER;
(C) SUCH PARTY MAKES THE FOREGOING WAIVER VOLUNTARILY AND (D) SUCH PARTY HAS
BEEN

 

9

--------------------------------------------------------------------------------


 

INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVER
AND CERTIFICATIONS IN THIS SECTION 10.9.

 

10.10                 Entire Agreement.  This Agreement constitutes the entire
agreement and supersedes all prior agreements and understandings, both written
and oral, among the Parties with respect to the subject matter hereof.

 

10.11                 Counterparts.  This Agreement may be executed in two or
more counterparts, including via facsimile or email in “portable document
format” (“.pdf”) form transmission, all of which shall be considered one and the
same agreement and shall become effective when two or more counterparts have
been signed by each of the Parties and delivered to the other Party, it being
understood that all parties need not sign the same counterpart.

 

10.12                 No Agreement Until Executed.  This Agreement shall not
constitute or be deemed to evidence a contract, agreement, arrangement or
understanding between the Parties unless and until (a) the Merger Agreement is
executed and delivered by all parties thereto, and (b) this Agreement is
executed and delivered by the Parties.

 

10.13                 Expenses.  All costs and expenses incurred in connection
with this Agreement shall be paid by the Party incurring such cost or expense,
whether or not the Merger is consummated.

 

10.14                 Action in Company Stockholder Capacity Only.  No Person
executing this Agreement (or designee or Representative of such Person) who has
been, is or becomes during the term of this Agreement a director or officer of
the Company shall be deemed to make any agreement or understanding in this
Agreement in such Person’s capacity as a director or officer of the Company. 
The Parties acknowledge and agree that this Agreement is entered into by the
Company Stockholders solely in their capacity as the Beneficial Owners of shares
of Company Common Stock and nothing in this Agreement shall (a) restrict in any
respect any actions taken by the Company Stockholders or their designees or
Representatives who are a director or officer of the Company solely in his or
her capacity as a director or officer of the Company or (b) be construed to
prohibit, limit or restrict such Company Stockholder from exercising its
fiduciary duties as a director or officer of the Company.  For the avoidance of
doubt, nothing in this Section 10.14 shall in any way modify, alter or amend any
of the terms of the Merger Agreement.

 

10.15                 Documentation and Information.  No Company Stockholder
shall make any public announcement regarding this Agreement and the transactions
contemplated hereby without the prior written consent of Parent (such consent
not to be unreasonably withheld), except as may be required by applicable Law
(provided that reasonable notice of any such disclosure will be provided to
Parent).  Each Company Stockholder consents to and hereby authorizes Parent and
the Company to publish and disclose in all documents and schedules filed with
the SEC, and any press release or other disclosure document that Parent
reasonably determines to be necessary in connection with the Merger and any
transactions contemplated by the Merger Agreement, such Company Stockholder’s
identity and ownership of the Subject Securities, the existence of this
Agreement and the nature of such Company Stockholder’s commitments and
obligations under this Agreement, and such Company Stockholder acknowledges that
Parent may, in Parent’s sole discretion, file this Agreement or a form hereof
with the SEC or any other Governmental Entity.  Each Company Stockholder agrees
to promptly give Parent any information it may reasonably

 

10

--------------------------------------------------------------------------------


 

require for the preparation of any such disclosure documents, and such Company
Stockholder agrees to promptly notify Parent of any required corrections with
respect to any written information supplied by such Company Stockholder
specifically for use in any such disclosure document, if and to the extent that
any such information shall have become false or misleading in any material
respect.

 

10.16                 Obligation to Update Schedule A.  Each of the Company
Stockholders agree that in connection with any acquisitions or Transfers (to the
extent permitted) of Subject Securities by any Company Stockholder, the Company
Stockholders will, as promptly as practicable following the completion of
thereof, notify Parent in writing of such acquisition or Transfer and the
Parties will update Schedule A to reflect the effect of such acquisition or
Transfer.

 

[Signature pages follow]

 

11

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have duly executed this Agreement by their
authorized representatives as of the date first above written.

 

 

EQT CORPORATION

 

 

 

 

 

By:

/s/ Robert J. McNally

 

Name:

Robert J. McNally

 

Title:

Senior Vice President and
Chief Financial Officer

 

SIGNATURE PAGE TO

VOTING AGREEMENT

 

--------------------------------------------------------------------------------


 

 

RICE ENERGY 2016 IRREVOCABLE TRUST

 

 

 

 

 

By:

/s/ Andrew L. Share

 

Name:

Andrew L. Share

 

Title:

Trustee

 

 

 

 

 

RICE ENERGY HOLDINGS LLC

 

 

 

 

 

By:

/s/ William E. Jordan

 

Name:

William E. Jordan

 

Title:

Attorney-in-Fact

 

 

 

 

 

/s/ Daniel J. Rice III

 

Daniel J. Rice III

 

 

 

 

 

/s/ Daniel J. Rice IV

 

Daniel J. Rice IV

 

 

 

 

 

/s/ Derek A. Rice

 

Derek A. Rice

 

 

 

 

 

/s/ Toby Z. Rice

 

Toby Z. Rice

 

SIGNATURE PAGE TO

VOTING AGREEMENT

 

--------------------------------------------------------------------------------


 

SCHEDULE A

 

Company Stockholder

 

Number of Shares of
Company Common Stock
Beneficially Owned

 

Number of Shares of
Company Common Stock
Owned of Record

 

Rice Energy 2016 Irrevocable Trust

 

33,807,041

 

29,800,000

 

Rice Energy Holdings LLC

 

33,807,041

 

4,007,041

 

Daniel J. Rice III

 

2,556,844

 

2,556,844

 

Daniel J. Rice IV

 

230,470

 

230,470

 

Derek A. Rice

 

230,470

 

230,470

 

Toby Z. Rice

 

278,132

 

189,196

 

 

--------------------------------------------------------------------------------


 

SCHEDULE B

 

B1

 

1.              As of the date of this agreement, 13,000,000 shares beneficially
owned by the Rice Energy 2016 Irrevocable Trust are held in a margin account at
a brokerage firm, subject to the broker’s lien on all of the account assets.

 

B2

 

1.              Rice Energy Holdings LLC and Rice Energy 2016 Irrevocable Trust
have shared voting power of Company Common Stock pursuant to the Stockholders’
Agreement.

 

2.              As of the date of this Agreement, the number of shares
beneficially owned by Toby Z. Rice includes an aggregate of 88,936 shares and
restricted stock units that vest within 60 days of June 15, 2017 that are held
by Toby Z. Rice’s spouse.

 

B3

 

1.              As of the date of this Agreement, the number of shares
beneficially owned by Daniel J. Rice IV does not include 60,396 restricted stock
units or unearned performance stock units which may be settled in up to 771,770
shares (assuming settlement at the maximum possible level) that have been
granted to Daniel J. Rice IV under the Company’s 2014 Long-Term Incentive Plan
(the “LTIP”).

 

2.              As of the date of this Agreement, the number of shares
beneficially owned by Toby Z. Rice does not include (i) 60,396 restricted stock
units that have been granted to Toby Z. Rice under the LTIP, (ii) unearned
performance stock units which may be settled in up to 771,770 shares (assuming
settlement at the maximum possible level) that have been granted to Toby Z. Rice
under the LTIP, (iii) 12,824 restricted stock units that have been granted to
Toby Z. Rice’s spouse under the LTIP or (iv) unearned performance stock units
which may be settled in up to 5,372 shares (assuming settlement at the maximum
possible level) that have been granted to Toby Z. Rice’s spouse under the LTIP.

 

3.              As of the date of this Agreement, the number of shares
beneficially owned by Derek A. Rice does not include 60,396 restricted stock
units or unearned performance stock units which may be settled in up to 771,770
shares (assuming settlement at the maximum possible level) that have been
granted to Derek A. Rice under the LTIP.

 

--------------------------------------------------------------------------------